Citation Nr: 1446264	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied a claim for a TDIU rating.  

In October 2009, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claims file.  In August 2011, the Board remanded this appeal to schedule the Veteran for a Travel Board hearing.  In May 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

At the May 2014 Board hearing, the Veteran provided testimony as to his service-connected status post right shoulder surgery.  It appears that the Veteran may desire to file a claim for entitlement to an increase in a 20 percent rating for status post right shoulder surgery.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for status post right shoulder surgery (rated 20 percent); postoperative residuals of a left wrist injury (rated 30 percent); and post-traumatic left ulnar neuropathy (rated 50 percent).  The combined disability rating is 80 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2013).  

The Veteran last VA neurological examination was in February 2010.  There was a notation that the Veteran's claims file was not available.  It was noted that the Veteran had not been employed for the last few years.  The diagnosis was status post ulnar neuropathy of the left upper extremity and left hand.  The examiner reported that the Veteran's condition had been progressively worsening for the last several years.  It was noted that the Veteran subjectively felt weaker and that he had more numbness in his left hand than at the time of the previous examination.  The examiner stated that the Veteran had increasing difficulty in opening his left hand and that there was flexion contracture of his left hand.  The examiner maintained that the Veteran's neuropathy condition of the left hand was moderately severe and that it was gradually progressive.  

The examiner commented that as a result of the continued weakness and numbness of the Veteran's left hand, as well as the moderately severe ulnar neuropathy, those conditions would affect to some extent his physical and sedentary employment status.  It was noted that the Veteran reported that he had a recent electromyography (EMG) performed on his left upper extremity a few months earlier by an outside specialist.  The examiner stated, however, that the report of the electromyography was not available.  The examiner requested that the electromyography be obtained for a further opinion if needed.  

The February 2010 VA examiner did not review the Veteran's claims file.  Additionally, the examiner solely addressed the effect of the Veteran's service-connected postoperative residuals of a left wrist injury and post-traumatic left ulnar neuropathy on his employability and did not address the Veteran's service-connected right shoulder disability.  Moreover, the report references a private EMG report that apparently has never been associated with the claims file.

A January 2010 VA orthopedic examination report reflects that the examiner indicated that the Veteran's current impairment of the left wrist and right shoulder made physical employment impossible.  The examiner maintained, however, that the Veteran should be able to perform a sedentary job from an orthopedic standpoint.  The examiner did not provide any rationale for the opinion that the Veteran should be able to perform a sedentary occupation.  

Additional medical opinions of record address the Veteran's unemployability.  For example, a March 2008 VA treatment report related an impression of fibromyalgia and the examiner reported that the Veteran was unable to work in any job.  

A January 2009 VA treatment entry noted that the Veteran was diagnosed with fibromyalgia, status post a fracture of the left arm, and that a recent electromyography by a private physician was compatible with distal radial neuropathy.  It was noted that the Veteran was unable to work in any capacity at that time status post a recent fall on his left arm.  

The Board notes that there is no indication that either the March 2008 or January 2009 examiners reviewed the Veteran's claims file.  Additionally, neither of the respective examiners provided any rationales for their opinions.  Moreover, the January 2009 VA treatment entry noted that the Veteran had suffered a recent fall on his left arm and suggested that the Veteran was unable to work as a result of that nonservice-connected injury.  

Additionally, a May 2009 statement from W. R. Wasserman, M.D., indicated that he thought that the Veteran was disabled and unemployable.  Again, however, there was not rationale provided for this opinion.

An April 2010 statement from C. J. Schiano, D.O., reported that the Veteran had been a patient in her practice since July 2008.  Dr. Schiano stated that the Veteran's injury was a crush injury to the left ulna with a subsequent left claw hand.  Dr. Schiano commented that in light of the extensive injury to the Veteran's left arm, she felt that he was permanently and completely disabled as a result of the accident, and that he was unemployable in any profession.  Again, however, there was no indication that Dr. Schiano reviewed the relevant medical records in the Veteran's claims file and Dr. Schiano failed to provide a rationale for why the Veteran's crush injury would render him permanently and completely disabled.

The Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion given the inadequacies of the current opinions of record.  Accordingly, the Board finds that a VA examination with medical opinion addressing whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation is warranted.  See 38 C.F.R. § 3.159 (2013).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since July 2012, to specifically include the medical professional who conducted the EMG testing that is referenced in the 2010 VA examination report.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must describe the current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



